DETAILED ACTION
	This is in response to the amendment filed on February 8th 2022.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 2/8/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant's arguments, pg. 8-9, regarding the 103 rejection have been fully considered but they are not persuasive.  Applicant acknowledges that Jacobi teaches GPS data, but argues that Jacobi fails to teach the “generating … said predetermined environment model” feature (see pg. 8).  Applicant submits that Fig. 2 of Jacobi (pg. 9) merely suggests a display of a building view where users can add bookmarks.  This is not persuasive.  It seems there is no debate that Jacobi at least teaches generating a display based on coordinate data received from a positioning tag, as required by the claim.  By arguing that Jacobi teaches user “bookmarks”, it seems applicant is asserting that Jacobi does not teach “displaying a marker indicating said electronic positioning tag on a corresponding coordinate” as recited by the claim.  Examiner disagrees.  Fig. 2 of Jacobi was not the only portion of the reference cited in the previous rejection of claim 3.  Jacobi explicitly teaches receiving GPS coordinates to display an environment model (paragraphs 43-44) and displaying a marker indicating the position of components (Fig. 11).  Thus Jacobi teaches the amended features of an electronic positioning tag associated with a coordinate system, and generating a displaying based on the received coordinate data, and an environment model to display a marker indicating said position tag on 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tessiore et al. US 10,178,206 B2 in view of Jacobi et al. US 2012/0310602 A1.

Regarding claim 1, Tessiore discloses:
receiving, from one or more first sensing devices, first sensing data that conforms to
a first type of data transmission protocol, and converting said first sensing data that
confirms to said first type of data transmission protocol into first sensing data that
confirms to a third type of data transmission protocol (gateway translates sensor protocols to network protocol – see abstract, Figs. 1-4, col. 1 ln. 30-45 and col. 3 ln. 40-50); 
receiving, from one or more second sensing devices, second sensing data that
conforms to a second type of data transmission protocol, and converting said second
sensing data that conforms to said second type of data transmission protocol into

generating display data … based on the first sensing data that conforms to the third type of data transmission protocol, the second sensing data that conforms to the third type of data transmission protocol and [updating] by said first sensing data, and [updating] by said second sensing data (send data to cloud service which is any application – see col. 5 ln. 34-53, Fig. 1; for display – see Fig. 11; as updated sensor data is received and transmitting, updates will be displayed using first and second sensing data).

	Tessiore does not explicitly disclose:
wherein said first sensing data is associated with a first sub-model in a predetermined environment model,
wherein said second sensing data is associated with a second sub-model in said predetermined environment model, and
said predetermined environment model including an updated first sub-model and/or an updated second sub-model and said predetermined environment model, wherein said first sub-model is updated and said second sub-model is updated.
However this is taught by Jacobi as a predetermined environment model including sub-models that are updated with sensor data (abstract, paragraphs 9, 43-44 and Fig. 3).


	Regarding the amended features of claim 1, Tessiore does not explicitly disclose said first sensing device is an electronic positioning tag, said electronic positioning tag is associated with a coordinate system in said predetermined environment model, and said generating display data of said predetermined environment model including the updated first sub-model and/or the updated second sub-model comprises:
generating, according to coordinate data received from said electronic positioning
tag, display data that includes said predetermined environment model and is used to display a marker indicating said electronic positioning tag on a corresponding coordinate in said predetermined environment model.
	But this is taught by Jacobi as the environment display is based on GPS sensor to update position information using coordinates (paragraphs 43-44 and Fig. 11 step 1116, paragraph 60).  Jacobi also teaches displaying markers in the model indicating position tags; these markers can be based on user input (bookmarks - see Fig. 2 paragraphs 33-34), or generated by the system to display the location of a component (paragraph 9, Figs. 7-8).  The motivation to combine is the same as that given above.  





	Regarding claim 4, Tessiore discloses said second sensing device is a state sensor used to monitor an environment state (sensors include environment sensors – col. 4 ln. 56-61).
	Tessiore does not explicitly disclose a device model disposed in said predetermined environment model or updating the sub-model but this is taught by Jacobi as explained above.  The motivation to combine is the same.

	Regarding claim 5, Tessiore discloses said state sensor comprises a temperature sensor (col. 4 ln. 56-61).

	Regarding claim 6, Tessiore discloses allocating the first sensing data and the second sensing data to a distributed sub-processor in a symmetric way (gateway has sub-processor for handling the sensing data – see Fig. 3; this is one component of a distributed system – Fig. 1, and therefore is a “distributed sub-processor”, sensor processor has a symmetrical design – see Fig. 3, col. 9 ln. 1-10, and thus receives sensing data “in a symmetric way”; note – this last limitation is quite broad and is not further defined by the specification other than describing a symmetric structure, which is what Tessiore teaches by showing each sensor having its own connection to the sub-processor).


	The combination of Tessiore and Jacobi does not explicitly disclose transmitting the sensing data “in a broadcasted way” but this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Broadcasting is a very well-known technique in the art.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.	

	Regarding claim 8, Tessiore does not explicitly disclose in said predetermined environment mode, circularly switching angle of view based on a predetermined sequence to generate sequentially display data for updating state data of each of a plurality of device models.  However, Jacobi teaches automatically updating viewing angle to generate display data (paragraph 44).  Even though this is not “predetermined”, or necessarily done “circularly”, it would have been obvious to one of ordinary skill in the art to program a predetermined circular pattern in order to monitor / update device model state.  This would allow a user to get a view from all sides at regular intervals.

	Regarding claim 9, Tessiore discloses obtaining a first determination result according to the first sensing data or the second sensing data (determine whether sensor data should be modified – Fig. 6).


	Regarding claim 10, Tessiore does not explicitly disclose switching angle of view to display parameter state of a device model associated with first/second sensing device when the alarm signal is sent out based on the first/second sensing data.  But this is taught by Jacobi as switching view based on alarms or notifications in response to sensor data (see Fig. 8, paragraph 49).

	Regarding claim 11, it is a server for performing the method of claim 1.  Tessiore teaches the gateway for performing the method can be a “server” (Fig. 1, col. 5 ln. 44-47).  Therefore, the claim is rejected for the same reasons.

	Regarding claims 12 and 14, they correspond to claims 2 and 4 respectively and so are rejected for the same reasons.



	Regarding claim 20, it is a system that corresponds to the method of claim 1.  The corresponding limitations are rejected for the same reasons.  As explained above in the rejection of claim 1, Tessiore teaches a sensing device including a first and second sensing device (Fig. 1).  Tessiore teaches a first and second sensing protocol (see rejection of claim 1).  Tessiore also teaches the display terminal to receive display data (Fig. 11).  Jacobi teaches updating an environment model as discussed above in the rejection of claim 1.  The motivation to combine is the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moustafa et al. US 2018/0367617 A1 discloses a sensor monitoring system that converts sensor protocols to different protocols and provides alerts when conditions are triggered (paragraph 18).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975